     Case 1:18-cv-00415-KD-B Document 13 Filed 03/02/21 Page 1 of 1                   PageID #: 1246


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ISAAC ISAHAS WASHINGTON,                             )
     Petitioner,                                     )
                                                     )
v.                                                   )
                                                     )           CIVIL ACTION: 1:18-00415-KD-B
CHRISTOPHER GORDY,                                   )
     Respondent.                                     )

                                              JUDGMENT

        In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED with prejudice as time-barred and Petitioner Washington is

not entitled to a Certificate of Appealability and/or to proceed in forma pauperis on appeal.

        DONE and ORDERED this the 2nd day of March 2021.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
